          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 1 of 17


 1   CONSTANGY, BROOKS, SMITH & PROPHETE LLP
     JASMINE L. ANDERSON (SBN 252973)
 2   janderson@constangy.com
     601 Montgomery Street, Suite 350
 3
     San Francisco, CA 94111
 4   Telephone: (415) 918-3000
     Facsimile: (415) 918-3017
 5
     Attorneys for Defendant
 6   UNION PACIFIC RAILROAD COMPANY

 7   GOULD & ASSOCIATES
     AARIN A. ZEIF (SBN 247088)
 8   aarin@wageandhourlaw.com
     A Professional Law Corporation
 9
     17822 East 17th Street, Suite 106
10   Tustin, CA 92780
     Telephone: (714) 669-2850
11   Facsimile: (714) 554-0800
12   Attorneys for Plaintiff
     DEWAYNE HILLMAN III
13

14
                                   UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16
     DEWAYNE HILLMAN III, an individual               Case No. 2:20-CV-01601-WBS-KJN
17
            Plaintiff,                                STIPULATION AND PROTECTIVE
18                                                    ORDER
            vs.
19
20
     UNION PACIFIC RAILROAD COMPANY,
21   and DOES 1 THROUGH 25,

22          Defendants.
23

24
     1.     PURPOSES AND LIMITATIONS
25
            Disclosure and discovery activity in this action are likely to involve production of
26
     confidential, proprietary, or private information for which special protection from public disclosure
27
     and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
28

                                                       1
      STIPULATION AND PROTECTIVE ORDER                               Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 2 of 17


 1   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 2   Order. The parties acknowledge that this Order does not confer blanket protections on all

 3   disclosures or responses to discovery and that the protection it affords from public disclosure and

 4   use extends only to the limited information or items that are entitled to confidential treatment

 5   under the applicable legal principles.

 6           The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

 7   Protective Order does not entitle them to file confidential information under seal; Local Rule 141

 8   sets forth the procedures that must be followed and the standards that will be applied when a party

 9   seeks permission from the court to file material under seal.

10   2.      DEFINITIONS

11           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

12   information or items under this Order.

13           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

15   Civil Procedure 26(c). “CONFIDENTIAL” Information or Items shall include, but is not limited

16   to: any sensitive personnel or medical records for former and current employees of Defendant Red

17   Union Pacific Railroad Company, its affiliates, or subsidiaries; trade secrets; confidential business

18   records, confidential business or financial information, information regarding confidential business

19   practices, or other confidential research, development, or commercial information (including
20   information implicating privacy rights of third parties), or information otherwise generally

21   unavailable to the public, or which may be privileged or otherwise protected from disclosure under

22   state or federal statutes, court rules, case decisions, or common law.

23           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

24   as their support staff).

25           2.4     Designated In-House Counsel: In-House Counsel who seek access to “HIGHLY

26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.
27

28

                                                         2
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 3 of 17


 1          2.5     Designating Party: a Party or Non-Party that designates information or items that it

 2   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

 3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 4          2.6     Disclosure or Discovery Material: all items or information, regardless of the

 5   medium or manner in which it is generated, stored, or maintained (including, among other things,

 6   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 7   responses to discovery in this matter.

 8          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 9   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

10   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

11   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

12   of a Party’s competitor.

13          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

14   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

15   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

16   less restrictive means.

17          2.10    In-House Counsel: attorneys who are employees of a party to this action. In-House

18   Counsel does not include Outside Counsel of Record or any other outside counsel.

19          2.11    Non-Party: any natural person, partnership, corporation, association, or other legal
20   entity not named as a Party to this action.

21          2.12    Outside Counsel of Record: attorneys who are not employees of a party to this

22   action but are retained to represent or advise a party to this action and have appeared in this action

23   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

24          2.13    Party: any party to this action, including all of its officers, directors, employees,

25   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

26          2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
27   Material in this action.

28

                                                         3
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 4 of 17


 1          2.15    Professional Vendors: persons or entities that provide litigation support services

 2   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 3   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 4          2.16    Protected Material: any Disclosure or Discovery Material that is designated as

 5   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 6          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 7   Producing Party.

 8   3.     SCOPE

 9          The protections conferred by this Stipulation and Order cover not only Protected Material

10   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

11   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

12   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

13   However, the protections conferred by this Stipulation and Order do not cover the following

14   information: (a) any information that is in the public domain at the time of disclosure to a

15   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

16   result of publication not involving a violation of this Order, including becoming part of the public

17   record through trial or otherwise; and (b) any information known to the Receiving Party prior to

18   the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

19   the information lawfully and under no obligation of confidentiality to the Designating Party. Any
20   use of Protected Material at trial shall be governed by a separate agreement or order.

21   4.     DURATION

22          Even after final disposition of this litigation, the confidentiality obligations imposed by this

23   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

24   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

25   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

26   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
27   including the time limits for filing any motions or applications for extension of time pursuant to

28   applicable law.

                                                        4
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 5 of 17


 1   5.     DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 3   Non-Party that designates information or items for protection under this Order must take care to

 4   limit any such designation to specific material that qualifies under the appropriate standards. To

 5   the extent it is practical to do so, the Designating Party must designate for protection only those

 6   parts of material, documents, items, or oral or written communications that qualify – so that other

 7   portions of the material, documents, items, or communications for which protection is not

 8   warranted are not swept unjustifiably within the ambit of this Order.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11   unnecessarily encumber or retard the case development process or to impose unnecessary expenses

12   and burdens on other parties) expose the Designating Party to sanctions.

13          If it comes to a Designating Party’s attention that information or items that it designated for

14   protection do not qualify for protection at all or do not qualify for the level of protection initially

15   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

16   mistaken designation.

17          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

18   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

19   Disclosure or Discovery
20          Material that qualifies for protection under this Order must be clearly so designated before

21   the material is disclosed or produced.

22          Designation in conformity with this Order requires:

23          (a)     for information in documentary form (e.g., paper or electronic documents, but

24   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

25   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

26   ONLY” to each page that contains protected material. If only a portion or portions of the material
27   on a page qualifies for protection, the Producing Party also must clearly identify the protected

28

                                                          5
      STIPULATION AND PROTECTIVE ORDER                                  Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 6 of 17


 1   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

 2   portion, the level of protection being asserted.

 3          A Party or Non-Party that makes original documents or materials available for inspection

 4   need not designate them for protection until after the inspecting Party has indicated which material

 5   it would like copied and produced. During the inspection and before the designation, all of the

 6   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

 7   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

 8   copied and produced, the Producing Party must determine which documents, or portions thereof,

 9   qualify for protection under this Order. Then, before producing the specified documents, the

10   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains Protected Material.

12   If only a portion or portions of the material on a page qualifies for protection, the Producing Party

13   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

14   margins) and must specify, for each portion, the level of protection being asserted.

15          (b)     for testimony given in deposition or in other pretrial or trial proceedings, that the

16   Designating Party identify on the record, before the close of the deposition, hearing, or other

17   proceeding, all protected testimony and specify the level of protection being asserted. When it is

18   impractical to identify separately each portion of testimony that is entitled to protection and it

19   appears that substantial portions of the testimony may qualify for protection, the Designating Party
20   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

21   to have up to 21 days to identify the specific portions of the testimony as to which protection is

22   sought and to specify the level of protection being asserted. Only those portions of the testimony

23   that are appropriately designated for protection within the 21 days shall be covered by the

24   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

25   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

26   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
27   ATTORNEYS’ EYES ONLY.”

28

                                                         6
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 7 of 17


 1          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

 2   other proceeding to include Protected Material so that the other parties can ensure that only

 3   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

 4   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

 5   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

 6   – ATTORNEYS’ EYES ONLY.”

 7          Transcripts containing Protected Material shall have an obvious legend on the title page

 8   that the transcript contains Protected Material, and the title page shall be followed by a list of all

 9   pages (including line numbers as appropriate) that have been designated as Protected Material and

10   the level of protection being asserted by the Designating Party. The Designating Party shall inform

11   the court reporter of these requirements. Any transcript that is prepared before the expiration of a

12   21-day period for designation shall be treated during that period as if it had been designated

13   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

14   agreed. After the expiration of that period, the transcript shall be treated only as actually

15   designated.

16          (c)     for information produced in some form other than documentary and for any other

17   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

18   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the
20   information or item warrant protection, the Producing Party, to the extent practicable, shall identify

21   the protected portion(s) and specify the level of protection being asserted.

22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

23   designate qualified information or items does not, standing alone, waive the Designating Party’s

24   right to secure protection under this Order for such material. Upon timely correction of a

25   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

26   in accordance with the provisions of this Order.
27   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

28

                                                         7
      STIPULATION AND PROTECTIVE ORDER                                  Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 8 of 17


 1          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 2   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 3   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 4   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 5   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 6   original designation is disclosed.

 7          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 8   by providing written notice of each designation it is challenging and describing the basis for each

 9   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

10   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

11   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

12   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

13   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

14   Party must explain the basis for its belief that the confidentiality designation was not proper and

15   must give the Designating Party an opportunity to review the designated material, to reconsider the

16   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

17   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

18   has engaged in this meet and confer process first or establishes that the Designating Party is

19   unwilling to participate in the meet and confer process in a timely manner.
20          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

21   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

22   Local Rule 141.1 within 60 days of the initial notice of challenge or within 30 days of the parties

23   agreeing that the meet and confer process will not resolve their dispute, whichever is earlier. Each

24   such motion must be accompanied by a competent declaration affirming that the movant has

25   complied with the meet and confer requirements imposed in the preceding paragraph. Failure by

26   the Designating Party to make such a motion including the required declaration within 60 days (or
27   30 days, if applicable) shall automatically waive the confidentiality designation for each

28   challenged designation. In addition, the Challenging Party may file a motion challenging a

                                                         8
      STIPULATION AND PROTECTIVE ORDER                                  Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 9 of 17


 1   confidentiality designation at any time if there is good cause for doing so, including a challenge to

 2   the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

 3   this provision must be accompanied by a competent declaration affirming that the movant has

 4   complied with the meet and confer requirements imposed by the preceding paragraph.

 5          The burden of persuasion in any such challenge proceeding shall be on the Designating

 6   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

 7   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 8   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to file

 9   a motion to retain confidentiality as described above, all parties shall continue to afford the

10   material in question the level of protection to which it is entitled under the Producing Party’s

11   designation until the court rules on the challenge.

12   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

13          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

14   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

15   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

16   the categories of persons and under the conditions described in this Order. When the litigation has

17   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

18   DISPOSITION).

19          Protected Material must be stored and maintained by a Receiving Party at a location and in
20   a secure manner that ensures that access is limited to the persons authorized under this Order.

21          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

22   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

23   information or item designated “CONFIDENTIAL” only to:

24          (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

25   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

26   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
27   Bound” that is attached hereto as Exhibit A;

28

                                                           9
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
         Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 10 of 17


 1          (b)     the officers, directors, and employees (including House Counsel) of the Receiving

 2   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 5   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 6   Agreement to Be Bound” (Exhibit A);

 7          (d)     the court and its personnel;

 8          (e)     court reporters and their staff, professional jury or trial consultants, and Professional

 9   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

12   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

13   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

14   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

15   bound by the court reporter and may not be disclosed to anyone except as permitted under this

16   Stipulated Protective Order.

17          (g)     the author or recipient of a document containing the information or a custodian or

18   other person who otherwise possessed or knew the information.

19          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
20   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

21   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

23          (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

24   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

25   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

26   Bound” that is attached hereto as Exhibit A;
27

28

                                                        10
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
           Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 11 of 17


 1           (b)    Designated In-House Counsel of the Receiving Party (1) who has no involvement in

 2   competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation,

 3   and (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4           (c)    Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for

 5   this litigation, and (2) who have signed the “Acknowledgment and Agreement to Be Bound”

 6   (Exhibit A);

 7           (d)    the court and its personnel;

 8           (e)    court reporters and their staff, professional jury or trial consultants, and Professional

 9   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

10   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

11           (f) the author or recipient of a document containing the information or a custodian or other

12   person who otherwise possessed or knew the information.

13   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

14           LITIGATION

15           If a Party is served with a subpoena or a court order issued in other litigation that compels

16   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

17   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

18           (a)    promptly notify in writing the Designating Party. Such notification shall include a

19   copy of the subpoena or court order;
20           (b)    promptly notify in writing the party who caused the subpoena or order to issue in

21   the other litigation that some or all of the material covered by the subpoena or order is subject to

22   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

23   and

24           (c)    cooperate with respect to all reasonable procedures sought to be pursued by the

25   Designating Party whose Protected Material may be affected.

26   If the Designating Party timely seeks a protective order, the Party served with the subpoena or
27   court order shall not produce any information designated in this action as “CONFIDENTIAL” or

28   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court

                                                        11
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
          Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 12 of 17


 1   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

 2   permission. The Designating Party shall bear the burden and expense of seeking protection in that

 3   court of its confidential material – and nothing in these provisions should be construed as

 4   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

 5   another court.

 6   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 7          LITIGATION

 8          (a)       The terms of this Order are applicable to information produced by a Non-Party in

 9   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

10   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this

11   litigation is protected by the remedies and relief provided by this Order. Nothing in these

12   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

13          (b)       In the event that a Party is required, by a valid discovery request, to produce a Non-

14   Party’s confidential information in its possession, and the Party is subject to an agreement with the

15   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

16                       1. promptly notify in writing the Requesting Party and the Non-Party that some

17   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

18                       2. promptly provide the Non-Party with a copy of the Stipulated Protective

19   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
20   the information requested; and

21                       3. make the information requested available for inspection by the Non-Party.

22          (c)       If the Non-Party fails to object or seek a protective order from this court within 14

23   days of receiving the notice and accompanying information, the Receiving Party may produce the

24   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

25   seeks a protective order, the Receiving Party shall not produce any information in its possession or

26   control that is subject to the confidentiality agreement with the Non-Party before a determination
27   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

28   of seeking protection in this court of its Protected Material.

                                                         12
      STIPULATION AND PROTECTIVE ORDER                                  Case No. 2:20-CV-01601-WBS-KJN
           Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 13 of 17


 1   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 3   Material to any person or in any circumstance not authorized under this Stipulated Protective

 4   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

 6   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 7   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

 8   Agreement to Be Bound” that is attached hereto as Exhibit A.

 9   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10            MATERIAL

11            When a Producing Party gives notice to Receiving Parties that certain inadvertently

12   produced material is subject to a claim of privilege or other protection, the obligations of the

13   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

14   is not intended to modify whatever procedure may be established in an e-discovery order that

15   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

16   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

17   communication or information covered by the attorney-client privilege or work product protection,

18   the parties may incorporate their agreement in the stipulated protective order submitted to the

19   court.
20   12.      MISCELLANEOUS

21            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

22   seek its modification by the court in the future.

23            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

24   Order no Party waives any right it otherwise would have to object to disclosing or producing any

25   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

26   Party waives any right to object on any ground to use in evidence of any of the material covered by
27   this Protective Order.

28

                                                         13
      STIPULATION AND PROTECTIVE ORDER                                 Case No. 2:20-CV-01601-WBS-KJN
           Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 14 of 17


 1           12.3   Filing Protected Material. Without written permission from the Designating Party or

 2   a court order secured after appropriate notice to all interested persons, a Party may not file in the

 3   public record in this action any Protected Material. A Party that seeks to file under seal any

 4   Protected Material must comply with Local Rule 141. Protected Material may only be filed under

 5   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.

 6   Pursuant to Local Rule 141, a sealing order will issue only upon a request establishing that the

 7   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

 8   protection under the law. If a Receiving Party's request to file Protected Material under seal

 9   pursuant to Local Rule 141 is denied by the court, then the Receiving Party may file the Protected

10   Material in the public record pursuant to Local Rule 141 unless otherwise instructed by the court.

11   13.     FINAL DISPOSITION

12           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

13   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

14   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

15   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

16   the Protected Material is returned or destroyed, the Receiving Party must submit a written

17   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

18   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material

19   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
20   abstracts, compilations, summaries or any other format reproducing or capturing any of the

21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

22   of their working files, including all pleadings, motion papers, trial, deposition, and hearing

23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

24   work product, and consultant and expert work product, even if such materials contain Protected

25   Material. Any such archival copies that contain or constitute Protected Material remain subject to

26   this Protective Order as set forth in Section 4 (DURATION).
27   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

28

                                                         14
      STIPULATION AND PROTECTIVE ORDER                                  Case No. 2:20-CV-01601-WBS-KJN
           Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 15 of 17


 1
                                                  Respectfully submitted,
 2   DATED: March 4, 2021                         CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
 3

 4
                                                   By: Jasmine L. Anderson
 5                                                       Jasmine L. Anderson
                                                         Attorneys for Defendant
 6                                                       UNION PACIFIC RAILROAD COMPANY
 7   DATED: March 4, 2021                         Respectfully submitted,
                                                  GOULD & ASSOCIATES
 8

 9
                                                   By: Aarin A. Zeif
10                                                       Aarin A. Zeif
11                                                       Attorneys for Plaintiff
                                                         Dewayne Hillman III
12

13
                                                           ORDER
14
              The court has reviewed the parties’ stipulated protective order, and finds it comports with
15
     the relevant authorities and the court’s applicable local rule. See L.R. 141.1(c);1 see also Phillips
16
     ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the
17
     public can gain access to litigation documents and information produced during discovery unless
18
     the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”).
19
     Therefore, the court APPROVES the protective order subject to the following clarification.
20
              This court’s Local Rules indicate that once this action is closed, “unless otherwise ordered,
21
     the court will not retain jurisdiction over enforcement of the terms of any protective order filed in
22
     that action.” L.R. 141.1(f). Courts in the district generally do not agree to retain jurisdiction for
23

24
     1
      The Court’s Local Rules instruct the parties, when requesting a protective order, to include in their submission:
25           (1) A description of the types of information eligible for protection under the order, with the
                 description provided in general terms sufficient to reveal the nature of the information (e.g.,
26               customer list, formula for soda, diary of a troubled child);
             (2) A showing of particularized need for protection as to each category of information proposed to
27               be covered by the order; and
             (3) A showing as to why the need for protection should be addressed by a court order, as opposed
28               to a private agreement between or among the parties.
     Local Rule 141.1(c).
                                                                15
         STIPULATION AND PROTECTIVE ORDER                                        Case No. 2:20-CV-01601-WBS-KJN
           Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 16 of 17


 1   disputes concerning protective orders after closure of the case. See, e.g., MD Helicopters, Inc. v.

 2   Aerometals, Inc., 2017 WL 495778 (E.D. Cal., Feb. 03, 2017). Based on this rationale, the court

 3   will not retain jurisdiction in this case once the case is closed.

 4   Dated: March 10, 2021

 5

 6
     hill.1601
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                         16
      STIPULATION AND PROTECTIVE ORDER                                    Case No. 2:20-CV-01601-WBS-KJN
         Case 2:20-cv-01601-WBS-KJN Document 10 Filed 03/10/21 Page 17 of 17


 1                                                EXHIBIT A

 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,                                     [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulation and Protective Order that was issued by the court on [date] in the case

 6   of Dewayne Hillman III v. Union Pacific Railroad Company, Eastern District of California Case

 7   No. 2:20-CV-01601-WBS-KJN.

 8           I agree to comply with and to be bound by all the terms of this Stipulation and Protective

 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions

10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

11   manner any information or item that is subject to this Stipulation and Protective Order to any

12   person or entity except in strict compliance with the provision of this Order.

13           I further agree to submit to the jurisdiction of the United States of America, Eastern District

14   of California, for the purpose of enforcing the terms of this Stipulation and Protective Order, even

15   if such enforcement proceedings occur after termination of this action.

16           I hereby appoint                                [print or type full name] of

17                                  [print or type full address and telephone number] as my

18   California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulation and Protective Order.
20   Date:
21
     City and State where sworn and signed:
22
     Printed name:
23

24   Signature:

25

26
27

28

                                                        17
      STIPULATION AND PROTECTIVE ORDER                                  Case No. 2:20-CV-01601-WBS-KJN
